Citation Nr: 1708668	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an initial rating greater than 10 percent for ocular hypertension, hypertensive retinopathy with right eye glaucomous optic neuropathy.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel










INTRODUCTION

The Veteran served on active duty from January 1972 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the VA RO.  

The Veteran attended a Board hearing in October 2014 before a Veterans Law Judge who is no longer employed by the Board.  In January 2017, the Veteran was informed of the departure of the VLJ, and offered the opportunity to attend another Board hearing.  He was advised that if he did not respond within 30 days, the Board would assume he did not want another Board hearing.  The record shows that the Veteran never responded.  Consequently the Board will proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development of the medical record is required before the Board may render a decision in this case.  Rating the Veteran's eye disability requires an accurate assessment of the Veteran's visual acuity and visual fields.  In this case, the medical evidence refers to visual field testing that is not otherwise of record.  For example, the record indicates that the Veteran underwent Humphrey Visual Field testing in October 2015, with an ophthalmology resident broadly summarizing the results of such testing.  The results of the October 2015 HVF test are not themselves of record, and they should be added before the Board may render a decision in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all medical records relating to the testing of the Veteran's visual acuity and visual fields have been added to the record, including the results of HVF testing conducted in October 2015.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


